                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                               STATESBORO DIVISION

 WASEEM DAKER,

                 Plaintiff,                                  CIVIL ACTION NO.: 6:14-cv-47

         v.

 PATRICK HEAD, et al.,

                 Defendants.

     ORDER AND MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

       Plaintiff has filed several Motions requesting injunctive relief and/or temporary

restraining orders. Specifically, Plaintiff requests the Court enjoin Defendants from forcibly

shaving his beard, docs. 72, 78, require Defendants to provide him with law library access, docs.

74, 80, 83, 86, and access to photocopying, docs. 73, 81. Plaintiff also has filed three Motions

to expedite proceedings. Docs. 84, 85, 89.

       The Court turns first to Plaintiff’s request for injunctive relief against Defendants. The

Court begins by noting that Plaintiff was transferred to Macon State Prison on April 19, 2018.

Doc. 78 at 3. Plaintiff was transferred again and is currently incarcerated in Valdosta State

Prison. Doc. 87. Plaintiff is, therefore, currently not incarcerated within this District, but

rather in the Middle District of Georgia. 28 U.S.C. § 90. Plaintiff has not stated any

expectation that he will be transferred back to this District in the future.

       “A preliminary injunction is an extraordinary and drastic remedy,” and requires a

plaintiff to establish four elements, among them “a substantial threat of irreparable injury”.

Keister v. Bell, 879 F.3d 1282, 1287 (11th Cir. 2018) (citations omitted). There are more than

30 Defendants named in this action, and the Complaint indicates that most of these Defendants
are residents of the Southern District of Georgia. Doc. 1. Plaintiff does not indicate in his

Motions from which Defendants he seeks injunctive relief. Rather, Plaintiff requests that the

Court issue an order enjoining “Defendants” generally. To the extent Plaintiff requests

injunctive relief from Defendants who reside in the Southern District of Georgia, he is not

currently entitled to it. Because Plaintiff is incarcerated in the Middle District of Georgia, any

Defendant who is a resident of the Southern District cannot pose “a substantial threat of

irreparable injury” to him.

       To the extent Plaintiff seeks injunctive relief from the Georgia Department of Corrections

or any other Defendant who may be a resident of the Middle District of Georgia, even if the

Court retains personal jurisdiction over these Defendants, this Court is not the most convenient

venue for Plaintiff’s claims for injunctive relief. Plaintiff requests the Court enjoin officials at

Valdosta State Prison from violating his rights. Plaintiff’s claims for injunctive relief are more

properly heard before the United States District Court for the Middle District of Georgia.

       Federal Rule of Civil Procedure 21 permits the Court to “sever any claim against a

party.” The Court may also “transfer any civil action to any other district or division where it

might have been brought” if that venue is more convenient or better serves the interest of justice.

28 U.S.C. §1404. Accordingly, I RECOMMEND the Court DENY Plaintiff’s Motions for

injunctive relief. Docs. 72, 73, 74, 78, 80, 81, 83, 86. I also RECOMMEND the Court sever

Plaintiff’s claims for declaratory and injunctive relief and TRANSFER those claims to the

United States District Court for the Middle District of Georgia.

       Of course, though Plaintiff’s claims for injunctive relief are more properly heard in the

Middle District, Plaintiff may proceed on his claims for damages for the alleged constitutional

violations he suffered in this District. Some of Plaintiff’s claims remain pending before this




                                                  2
Court, and Plaintiff has filed three Motions to expedite the Court’s review of these claims under

28 U.S.C. § 1915. Docs. 84, 85, 89. To the extent Plaintiff moves the Court to expedite

proceedings based on “imminent danger of serious physical injury”, doc. 84, the Court DENIES

his Motions. As discussed above, Plaintiff may pursue injunctive relief from the Middle District

of Georgia. However, the Court will review the relative merits of Plaintiff’s claims in the

regular course of business.

       For the foregoing reasons, I RECOMMEND the Court DENY Plaintiff’s Motions for

Injunctive Relief and TRANSFER his claims for prospective relief to the Middle District of

Georgia. Docs. 72, 73, 74, 78, 80, 81, 83, 86. I also DENY Plaintiff’s Motions to Expedite

Proceedings. Docs. 84, 85, 89.

       SO ORDERED, this 27th day of February, 2019.




                                     ____________________________________
                                     BENJAMIN W. CHEESBRO
                                     UNITED STATES MAGISTRATE JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA




                                                3
